     Case 2:18-cv-03097-VAP-PJW Document 24 Filed 01/22/19 Page 1 of 7 Page ID #:171



 1    Christopher J. Hamner, Esq. (SBN 197117)
 2    Evelina Serafini, Esq. (SBN 187137)
      HAMNER LAW OFFICES, APLC
 3    5023 Calabasas Parkway
 4    Calabasas, California 91302
      Telephone: (818) 876-9631
 5    chamner@hamnerlaw.com
 6    eserafini@hamnerlaw.com
 7
      Attorneys for Plaintiff, CINDY BAKER, on behalf of herself and all others
 8    similarly situated
 9
                            UNITED STATES DISTRICT COURT
10

11
           CENTRAL DISTRICT OF CALIFORNIA – CENTRAL DISTRICT

12    CINDY BAKER, on behalf of herself          Case No. 2:18-cv-03097-VAP-PJW
13
      and all other similarly situated,
                                                     PLAINTIFF’S SECOND AMENDED
14                  Plaintiff                        COMPLAINT FOR NEGLIGENCE
15
                       v.
16                                                   DEMAND FOR JURY TRIAL
17    NESTLE WATERS NORTH
      AMERICA, a Delaware corporation,
18    and DOES 1 through 10, inclusive,
19
                    Defendants.
20

21

22
              Plaintiff Cindy Baker, on behalf of herself and all others similarly situated
23
      brings this Second Amended Complaint against defendant Nestle Waters North
24
      America, Inc., and DOES 1 through 10 and state:
25
                                          PARTIES
26
         A.         Plaintiff
27
           1.       Plaintiff Cindy Baker (“Plaintiff”) is a California resident who
28

                                                 1
      BAKER v. NESTLE, ET AL.
      SECOND AMENDED COMPLAINT
     Case 2:18-cv-03097-VAP-PJW Document 24 Filed 01/22/19 Page 2 of 7 Page ID #:172



 1    purchased Nestle Pure Life Purified bottled water, and consumed this bottled water
 2    brand on October 31, 2017, with family and friends, in Los Angeles, California, at
 3    Smart & Final in Encino California.
 4

 5       B.        Defendant

 6         2.       Defendant Nestle Waters North America (“Nestle” or “Defendant”) is
 7    a Delaware corporation located in Arlington, Virginia, and doing business
 8    throughout California, including the County of Los Angeles.
 9         3.       Plaintiff is informed and believes, and based thereon alleges that at all
10    times relevant to this action, the named defendant and defendants Does 1 through
11    10 were affiliated and were an integrated enterprise and wrongful conduct and
12    reserves the right to seek leave to amend to add these doe defendants.
13                                PLAINTIFF’S ALLEGATIONS
14         4.       Plaintiff alleges recent and publicized testing and analysis of
15    Defendant’s Pure Life bottled water measured extremely high levels of plastics
16    particles, including micro plastics, such as polypropylene, nylon, and polyethylene
17
      terephthalate (“plastics”). Defendant’s Pure Life Purified drinking water was
18
      measured to have a concentration of more than 10,000 particles of plastics per liter.
19
      The amount of plastics measured in Defendant’s Pure Life bottled water were
20
      significantly higher than the other water brands tested. Plaintiff alleges that the
21
      extremely high levels of particles measured in Defendant’s drinking water are not
22
      reasonable, and can result in harm to humans. Plaintiff alleges that neither she nor
23
      any other reasonable person would choose to drink bottled water which tests so
24
      high for plastic content.
25
           5.       Plaintiff alleges her consumption of Nestle’s Pure Life bottled
26
      drinking water has proximately caused Plaintiff acting negligently in making this
27
      product to readily available the public, including throughout Los Angeles,
28

                                                 2
      BAKER v. NESTLE, ET AL.
      SECOND AMENDED COMPLAINT
     Case 2:18-cv-03097-VAP-PJW Document 24 Filed 01/22/19 Page 3 of 7 Page ID #:173



 1    California, during the liability period, and continuing. Plaintiff alleges that high
 2    plastics content in bottled water can cause harm to the humans, as alleged herein,
 3    and to be proven at trial. Plaintiff alleges that she and the proposed class have
 4
      been damaged by, among other things, the ingestion into the body of the type and
 5
      extremely high levels of plastics contained in Nestle Pure Life Purified bottled
 6
      water.
 7
           6.         Plaintiff sues for negligent conduct only and does not make any
 8
      claim against Defendant based on any intentional conduct, such as false
 9
      advertising, fraud, false labeling or misrepresentation, or any other wrongful
10
      conduct, which is covered by the Federal Food, Drug and Cosmetic Act
11
      (“FDCA”).
12
           7.         Plaintiff does not seek to regulate or govern the safety or quality of
13
      the bottled water at issue. Plaintiff’s negligence claim is based on damages
14
      incurred as a result of consuming Nestle Pure Life bottled drinking water.
15

16
                                      CLASS ALLEGATIONS

17         8.         Plaintiff seeks to represent the following class of California

18    consumers pursuant to Federal Rule of Civil Procedure Rule 23:
19                    All persons who consumed Nestle Pure Life bottled drinking
20                    water in California, in the 4 years prior to the filing of this action,
21                    and continuing.
22              Plaintiff reserves the right to amend this class definition or to add
23      subclasses.
24         9.         Numerosity. The members of the proposed class are so numerous that
25    their individual joinder is impracticable. Plaintiff is informed and believes, and on
26    that basis alleges, that the proposed class contains hundreds of thousands of
27    members. The precise number of proposed class members is unknown to Plaintiff.
28

                                                   3
      BAKER v. NESTLE, ET AL.
      SECOND AMENDED COMPLAINT
     Case 2:18-cv-03097-VAP-PJW Document 24 Filed 01/22/19 Page 4 of 7 Page ID #:174



 1    The true number of the proposed class is known by the Defendant, however, and
 2    thus, may be notified of the pendency of this action by first class mail, electronic
 3    mail, and by published notice.
 4
           10.      Existence and Predominance of Common Questions of Law and
 5
      Fact. Common questions of law and fact exist as to all members of the proposed
 6
      class and predominate over any questions affecting only individual proposed class
 7
      members.
 8
           11.      Typicality. Plaintiff's claims are typical of the claims of the proposed
 9
      class.
10
           12.      Adequacy of Representation. Plaintiff will fairly and adequately
11
      protect the interests of the members of the proposed class. Plaintiff has retained
12
      counsel experienced in complex consumer class action litigation. Plaintiff intends
13
      to prosecute this action vigorously. Plaintiff has no adverse or antagonistic
14
      interests to those of the proposed class.
15

16
           13.      Superiority. A class action is superior to all other available means for

17    the fair and efficient adjudication of this controversy. The damages or other

18    financial detriment suffered by individual proposed class members is relatively
19    small compared to the burden and expense that would be entailed by individual
20    litigation of their claims against the Defendant. It would thus be virtually
21    impossible for the class, on an individual basis, to obtain effective redress for the
22    wrongs done to them. Furthermore, even if proposed class members could afford
23    such individualized litigation, the court system could not. Individualized litigation
24    would create the danger of inconsistent or contradictory judgments arising from the
25    same set of facts. Individualized litigation would also increase the delay and
26    expense to all parties and the court system from the issues raised by this action. By
27    contrast, the class action device provides the benefits of adjudication of these
28

                                                  4
      BAKER v. NESTLE, ET AL.
      SECOND AMENDED COMPLAINT
     Case 2:18-cv-03097-VAP-PJW Document 24 Filed 01/22/19 Page 5 of 7 Page ID #:175



 1    issues in a single proceeding, economies of scale, and comprehensive supervision
 2    by a single court, and presents no unusual management difficulties under the
 3    circumstances here.
 4
                                            COUNT I
 5
                                          NEGLIGENCE
 6
           14.      Plaintiff incorporates by reference and re-alleges each and every
 7
      allegation set forth herein.
 8
           15.      Plaintiff alleges Defendant had a reasonable duty of care to its
 9
      consumers of its bottled water, and to all others who might reasonably consume
10
      this water, to not allow for release to the public, or make available for public
11
      consumption, bottled drinking water which contains the extremely high levels of
12
      plastics measured in Nestle Pure Life bottled drinking water.
13
           16.      Plaintiff alleges Defendant knew or should have known of the
14
      extremely high levels of plastics in its Pure Life bottled water. Plaintiff alleges
15

16
      that but for Defendant breaching the duties set forth herein above, Plaintiff and the

17    public would not have consumed this water.

18         17.      Plaintiff alleges she and the proposed class have been harmed, injured
19    or economically damaged by the breaches of duty alleged herein, to an extent and
20    to an amount, be proven at trial.
21         18.      Plaintiff reserves the right to seek leave from the court to add
22    appropriate additional Defendants to this action who may have also acted
23    negligently in this matter.
24                                  PRAYER FOR RELIEF
25         Wherefore, Plaintiff, on behalf of herself and the class, prays for a judgment:
26         1.       Certifying the proposed class as requested herein, and appointing
27    Plaintiff as Class Representative, and Plaintiff’s counsel as Class Counsel;
28

                                                 5
      BAKER v. NESTLE, ET AL.
      SECOND AMENDED COMPLAINT
     Case 2:18-cv-03097-VAP-PJW Document 24 Filed 01/22/19 Page 6 of 7 Page ID #:176



 1         2.       Awarding Plaintiff and the proposed class all due damages, including
 2    actual economic damages and general and specific damages;
 3         3.       Awarding attorneys' fees and costs to Plaintiff’s counsel;
 4
           4.       Awarding punitive damages as against Defendant;
 5
           5.       Awarding damages, fines and penalties against Defendant as
 6
      permitted by law;
 7
           6.       Providing such further relief as may be just and proper.
 8
                                      JURY DEMAND
 9
           Plaintiff demands a trial by jury on all issues so triable.
10
      DATED: January 22, 2019                 HAMNER LAW OFFICES, APLC
11

12
                                              _______________________
13                                            By: Christopher J. Hamner,
14                                            Attorneys for Plaintiff Cindy Baker on
                                              behalf of herself, and others similarly
15
                                              situated
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 6
      BAKER v. NESTLE, ET AL.
      SECOND AMENDED COMPLAINT
Case 2:18-cv-03097-VAP-PJW Document 24 Filed 01/22/19 Page 7 of 7 Page ID #:177


   1
                               CERTIFICATE OF SERVICE
   2
              I hereby certify that on this 22nd day of January 2019, the foregoing
   3
        document was electronically filed with the Clerk of the Court using the CM/ECF
   4
        system and will be sent electronically to the registered participants.
   5
                                                /s/ Christopher J. Hamner
   6                                            Christopher J. Hamner, Esq.
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

   28


                                                   1
                                           PROOF OF SERVICE
